Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 1 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                        CASE NO.

  RENZO BARBERI ,

               P laint iff,

               vs.

  MASQUERADE COSTUMES INC., a
  Florida Profit Corporation, LEONARD B.
  RAPP and INDEE L. RAPP, Individuals,

            Defendant s.
  _______________________________/

                                      COMPLAINT

  P laint iff RENZO BARBE RI (hereinaft er “P laint iff”), t hrough t he under signed
  counsel, hereby files t his co mplaint and sues MASQUERADE COSTUMES INC.
  (“MASQUERADE”), LEONARD B. RAPP, ( “L. RAPP”) and INDEE L. RAPP (“I. RAPP”)
  (here inaft er, co llect ive ly referred to as “Defendant s”), for declarat or y and
  injunct ive relief; for discr iminat io n based on disabilit y; and for t he result ant
  att orney's fees, expenses, and cost s (including, but not limit ed to, court cost s
  and expert fees), pursuant to 42 U.S.C. § 12181 et . seq., ("AMERI CANS WITH
  DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURIS DICTION
  1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
  28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
  §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
  wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.     The venue o f all event s giving r ise t o t his law suit is lo cat ed in Broward

                                              1
Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 2 of 11



  Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
  t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
  designat ed court for t his suit .


  PARTIES
  3.     P laint iff, RENZO BARBERI, is a resident of t he St at e of Flor ida. At t he
  t ime o f P la int iff’s vis it t o Masquerade Costumes (“Subject Facility”), P laint iff suffered
  fro m a “qualified disabilit y” under t he ADA, and required t he use of a
  wheelchair for mobilit y. Specifically, P laint i ff suffer s fro m paraplegia due t o a
  sever ed T4 and T5, and is t her efore confined t o his wheelcha ir. T he P laint iff
  personally visit ed Masquerade Costumes, but was denied full and equal access, and
  full and equal enjo yment of t he facilit ies, services, goods, and amenit ies wit hin
  Masquerade Costumes, which is t he subject of t his lawsuit . The S ubject Facilit y is
  a cost ume st ore and P laint iff want ed t o inqu ir e about t heir cost ume rent als , but
  was unable t o due to t he discr iminat ory barr ier s enumerat ed in Paragraph 15 o f
  t his Co mpla int .


  4.     In t he alt er nat ive, P laint iff, RENZO BARBE RI , is an advocat e of t he
  r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for t he purpose of
  assert ing his civil r ight s and monit or ing, ensur ing and det er mining whet her
  places o f public acco mmodat ion are in co mpliance wit h t he ADA.


  5.     Defendant s, MASQUERADE, L. RAPP and I. RAPP are aut hor ized t o conduct
  business and are in fact conduct ing business wit hin t he St at e of Flor ida. The
  Subject Facilit y is lo cat ed at 5801 Hollywood Blvd., Hollywood, FL 33021. Upon
  infor mat io n and belief, MASQUERADE is t he lessee and/or operator of t he Rea l
  Propert y and t herefor e held account able of t he vio lat ions of t he ADA in t he
  Subject Facilit y which is t he mat t er of t his suit . Upon infor mat ion and belief, L.
  RAPP and I. RAPP are t he owner s and lessors of t he Real Propert y where t he
  Subject Facilit y is lo cat ed and t herefore held account able for t he vio lat ions o f
  t he ADA in t he Subject Facilit y which is t he mat t er of t his suit .

                                                  2
Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 3 of 11



  CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
  6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
  t hrough 5 of t his co mpla int , as are furt her expla ined herein.


  7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disa bilit ies Act
  ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
  and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
  The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
  1993 if D efendant s had t en (10) or fewer emplo yees and gross receipt s o f
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.     As st at ed in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvement s, such f or ms o f
           discr iminat io n against disabled individuals cont inue t o be a pervasive
           social pro blem, requir ing ser ious at t ent ion;

         iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
           areas as emplo yment , housing, public acco mmodat io ns, t ra nsport at io n,
           co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
           and access t o public ser vices and public facilit ies;

         iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
           discr iminat io n,    including:     out right    int ent io nal    exclus io n;    t he
           discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
           co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
           facilit ies and pract ices; exclusio nar y qualificat ion st andards and
           cr it er ia; segregat io n, and regulat ion t o lesser ser vi ces, programs,
           benefit s, or ot her opport unit ies; and,

         v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
           prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
           an equal basis and t o pursue t hose opport unit ies for which t his count r y
           is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in

                                                 3
Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 4 of 11



               unnecessar y expenses result ing fro m dependency and non -product ivit y.

  9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
  t hat t he purpo se o f t he ADA was t o:

           i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
             of discr iminat io n against individuals wit h disabilit ies;

           ii. provide clear, st rong, consist ent , enforceable st andards addressing
             discr iminat io n against individuals wit h disabilit ies; and,

           iii. invoke t he sweep of congressio nal aut horit y, including t he power to
             enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
             address t he ma jor areas of discr iminat ion faced on a daily basis by
             people wit h d isabilit ies.

  10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
  individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
  to    t he    full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
  acco mmo dat ions o f any place of public acco mmodat ion by any per son who
  owns, leases (or leases t o), or operat es a p lace o f public acco mmodat io n.
  Masquerade Costumes is a place o f public acco mmodat io n by t he fact it is a n
  est ablishment t hat provides goods/ser vices t o t he general public, and t herefore,
  must comply wit h t he ADA. T he Subje ct Facilit y is open t o t he public, it s
  operat ions affect co mmer ce, and it is a clot hing st ore. See 42 U.S.C. Sec. 12181
  (7) and 28 C. F.R. 36. 104. Therefore, t he Subject                 Facilit y is a public
  acco mmo dat ion t hat must co mply wit h t he ADA.


  11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
  t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
  full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
  and/or acco mmodat ions at Masquerade Costumes locat ed at 5801 Hollywood Blvd.,
  Hollywood, FL 33021, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et .
  seq. ; and by fa iling t o remo ve archit ect ural barr iers pur suant t o 42 U.S.C.
  §12182( b)(2)( A)( iv).



                                                  4
Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 5 of 11



  12.      P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
  and equal access t o t he facilit y and t herefore suffered an injur y in fact .


  13.      P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
  enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
  mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
  in an area frequent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
  ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
  fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
  disabilit ies wit h full and equa l access to t heir facilit y. Therefore , P laint if f
  cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
  barr iers, which ar e in vio lat io n o f t he ADA.


  14.      Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
  Depart ment o f Just ice, Office o f t he Attorney G eneral, pro mu lgat ed Federa l
  Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
  guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
  vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat i o n and
  $110,000 for any subsequent vio lat io n.


  15.      The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

  C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

  fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

  knowledge of:

        a. The main customer parking facility located at the rear of the store does not provide a

           compliant accessible parking space. 2010 ADA Standards 502.1

        b. The parking facility does not have the minimum number of accessible parking spaces

           required. 2010 ADA Standards 208.2



                                                  5
Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 6 of 11



     c. There are ten (10) standard parking spaces and zero (0) accessible parking spaces. One

        (1) accessible parking space with adjacent access aisle is required. 2010 ADA Standards

        208.2

     d. The parking facility does not provide compliant directional and informational signage to

        a compliant accessible parking space. 2010 ADA Standards 216.5

     e. The non-compliant parking spaces ground surfaces are too steep. Parking space ground

        surfaces and access aisles are required to be nearly level in all directions to provide a

        surface for wheelchair transfer to and from vehicles. Slopes not steeper than 1:48 are

        permitted. This exception allows sufficient slope for drainage. 2010 ADA Standards

        502.4

     f. There is no compliant access aisle attached to an accessible route serving any existing

        parking space which would allow safe entrance or exit of vehicle for accessible persons

        requiring mobility devices. 2010 ADA Standards 502.2

     g. There is currently no existing accessible route to help persons with disabilities safely

        maneuver through the parking facilities. Accessible routes must connect parking spaces

        to accessible entrances. In parking facilities where the accessible route must cross

        vehicular traffic lanes, marked crossings enhance pedestrian safety, particularly for

        people using wheelchairs and other mobility aids. 2010 ADA Standards 206.2.2

     h. Existing facility does not provide a compliant accessible route to the main entrance from

        any site arrival point. There is currently no existing accessible route to help persons with

        disabilities enter the facility or safely maneuver through the parking area. At least one

        accessible route must be provided within the site from accessible parking spaces and

        accessible passenger loading zones; public streets and sidewalks; and public



                                                 6
Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 7 of 11



             transportation stops to the accessible building or facility entrance they serve. 2010 ADA

             Standards 206.2.1

        i.   There is a vertical change in level (step) from the public sidewalk ground surface up to

             the east main entrance door creating a barrier for persons with disabilities. 2010 ADA

             Standards 303.2

        j.   The facility does not provide compliant directional and informational signage to an

             accessible route which would lead to an accessible entrance. Where not all entrances

             comply, compliant entrances must be identified by the International Symbol of

             Accessibility. Directional signs that indicate the location of the nearest compliant

             entrance must be provided at entrances that do not comply. 2010 ADA Standards 216.6

  16.        Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
  at Masquerade Costumes. Only upon full ins pect ion can all vio lat ions be ident ified.
  According ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspect ion by
  P laint iff’s r epresent at ives pursuant to Rule 34b of t he Federal Rules of C ivi l
  Procedure.


  17.        Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
  discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
  feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
  ADA st ill exist and have not been remedied or alt ered in such a way as t o
  effect uat e compliance wit h t he provis io ns of t he ADA.


  18.        Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
  t he Defendant s were required t o make t he est ablishment a place o f public
  acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
  of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


  19.        The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he

                                                     7
Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 8 of 11



  filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
  att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
  U.S.C. §12205.


  20.    Pursuant to 42 U.S.C. §12188, t his C ourt is vest ed wit h t he aut hor it y t o
  grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
  to make t hem readily accessible and useable by individuals wit h disabilit ies t o
  t he ext ent required by t he ADA, and clo sing t he Subje ct Facilit y unt il t he
  requisit e modificat io ns ar e co mplet ed.


  REQUEST FOR RELIEF
  WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
  request s t he fo llo wing injunct ive and declarat ory relief:


  21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
  and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


  22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
  Subject Facilit y t o make it accessible to and usable by individuals wit h
  disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


  23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
  evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
  wit h disabilit ies, for such reaso nable t i me so as t o allo w t he Defendant s t o
  undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


  24.    That t his Honorable Court award reasonable at torney's fees, all cost s
  ( including, but not limit ed t o court cost s and expert fees) and ot her expen ses o f
  suit , to t he P laint iff; and


  25.    That t his Honorable Court award such ot her and furt her r elief as it deems

                                                 8
Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 9 of 11



  necessar y, just and proper.

  Dat ed t his May 06, 2019.

  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  At t orney for P laint iff, RENZO BARBERI




                                         9
Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 10 of 11



                           UNITED S TATES DIS TRICT COURT
                           SOUTHERN DIS TRICT OF FLORIDA

                                          CASE NO.

   RENZO BARBERI,

                 P laint iff,

                 vs.

   MASQUERADE COSTUMES INC., a
   Florida Profit Corporation, LEONARD B.
   RAPP and INDEE L. RAPP, Individuals,

             Defendant s.
   _______________________________/

                                CERTIFICATE OF S ERVICE

          I HEREBY CERTIFY t hat on May 06, 2019, I elect ronically filed t he
   Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
   using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
   ser ved on a ll counsel o f record, corporat ions, or pro se part ies ide nt ified o n t he
   att ached Ser vice List in t he manner specified via Ser vice of Process by an
   aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
   will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
   by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
   to receive elect ronically Not ices o f E lect ronic Filing.

   By: Ronald E. Stern
   Ronald E. St ern, Esq.
   Flor ida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallanda le Beach Boule vard, Suit e 503
   Hallandale Beach, Flor ida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   At t orney for P laint iff RENZO BARBERI




                                               10
Case 0:19-cv-61143-WPD Document 1 Entered on FLSD Docket 05/06/2019 Page 11 of 11



                                     SERVICE LIS T:

    RENZO BARBERI, P laint iff, vs. MASQUERADE COSTUMES INC., a Florida Profit
           Corporation, LEONARD B. RAPP and INDEE L. RAPP, Individuals

              Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.


   MASQUERADE COSTUMES INC.

   REGIS TERED AG ENT:

   SIMONS, DAVID J.
   4700 SHERIDAN ST
   SUITE N
   HOLLYWOOD, FL 33021

   VIA PROCESS SERVER


   LEONARD B. RAPP

   4700 SHERIDAN ST
   SUITE N
   HOLLYWOOD FL 33021

   VIA PROCESS SERVER


   INDEE L. RAPP

   4700 SHERIDAN ST
   SUITE N
   HOLLYWOOD FL 33021

   VIA PROCESS SERVER




                                              11
